DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 10/27/2021 have overcome the previously presented claim objections and 112(b) rejections presented in the Office Action dated 7/16/2021. 

Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. The claims in question were previously rejected as being obvious over Carpenter (US 20110284209 A1), in view of Wester (US 20010027865 A1), further in view of Orr (US 20120090852 A1).
Applicant alleges that newly recited subject matter is not taught by the prior art references cited. As best understood in light of the multiple indefiniteness issues with the new amendments (discussed below), the examiner respectfully maintains that the prior art limitations are taught. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “annuli that […] are inaccessible from the sea floor” must be shown or the feature(s) canceled from the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1 recites “a fluid flow restriction device that restricts fluid flow in an adjacent annulus” and later “at least one of the first annulus or second annulus flows into an adjacent annulus”. It appears that the second recitation should refer to “the adjacent annulus”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, 8-9, 12-16, 18-23, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and 16 recite “the first annulus and second annulus are subsurface annuli that do not extend above the surface”. The limitation is indefinite at least for the reason that “the surface” lacks antecedent basis and it is unclear what surface is being referred to. Claim 2, 4-6, 8-9, 12-16, 18-23, and 25-26 are rejected for depending from an indefinite claim. 

Claim 1 and 16 recite “the first annulus and second annulus are subsurface annuli […] are inaccessible from the sea floor”. The limitation is indefinite at least for the reason that “the sea floor” lacks antecedent basis. Claim 2, 4-6, 8-9, 12-16, 18-23, and 25-26 are rejected for depending from an indefinite claim.


Claim 5 recites “at least some of the first or second annulus contain a wellbore fluid” and depends from claim 1 which recites “any fluid within at least one of the first annulus or the second annulus”. It is unclear if the newly introduced “a wellbore fluid” is the same or different than the previously introduced “any fluid”. Claim 6 is rejected for depending from an indefinite claim. 

Claim 26 recites “The method according to Claim 12” and thus depends from claim 12. Claim 12 recites “The system according to Claim 1”. It is unclear if claim 26 is attempting to be a method claim, by virtue of its preamble stating “The method” or if it is a system claim, as claim 12 is a system claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4-6, 8-9, 12-16, 18-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 20110284209 A1), in view of Wester (US 20010027865 A1), further in view of Orr (US 20120090852 A1).

Regarding claim 1, Carpenter teaches a well system for preventing annular pressure buildup, the system comprising: 
a wellbore (Fig 1, wellbore in which well 12 resides); 
a first annulus and a second annulus located within the wellbore (Fig 1, annuli 31 and 28); wherein the first annulus and the second annulus are subsurface annuli  (Fig 1, annuli 31 and 28 extend below the subsurface as seen) that do not extend above the surface (As best understood, annuli 31, 28 do not extend beyond the uppermost surface of each of the annuli because by definition would terminate at their uppermost surface) and are inaccessible from the sea floor (As best understood, annuli 31, 28 are isolated and not in open communication with the sea floor); wherein at least one of the first annulus or the second annulus of the well system is bounded by a fluid flow restriction device that restricts fluid flow into an adjacent annulus but fails above a certain pressure rating and wherein at a pressure above the certain pressure rating any fluid within the at least one of the first annulus or the second annulus flows into an adjacent annulus (Fig 1, annuli are bounded by fluid flow restriction device e.g. casing 26 which separates the A annulus from the adjacent B annulus. Casing inherently has a burst rating when it fails and would permit communication between annuli and fluid flow between annuli 28 and 31); 
a piston assembly comprising a piston and located adjacent to the surface of the wellbore (Fig 1, reservoir 18 is located on the seafloor; Para 0019 reservoir has a piston); 
While Carpenter teaches a well interface system may allow for connection to a plurality of annular spaces within well 12, construction of a plurality of appliances in the form of a manifold, and any number of arrangements may be used to connect to an annulus (Para 0028), Carpenter is silent on the recited particulars of the pipe system and the wellhead. 
Wester teaches a wellhead at the surface of the wellbore (Fig 5, the wellhead system of Fig 5 is at the surface of the wellbore);
a pipe system (Fig 5, pipe system including pipes 104, 100, 98, and 44) that connects the first annulus and the second annulus in parallel to the piston assembly (Fig 5, pipes 104 and 100 are connected in parallel to 98, which as a modification to Carpenter would lead to the piston assembly), wherein the pipe system comprises a first pipe and a second pipe connected to the common pipe on the sea floor (Fig 5, pipes 104 and 100 are connected in parallel to common pipe 98). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carpenter by having the pipe connecting the plurality of annuli in parallel and a wellhead as disclosed by Wester because arranging the pipes in parallel within later communication with a common pipe, reduces the amount of piping needed to maintain 
Carpenter as modified by Wester teaches wherein the common pipe is connected to the piston assembly (Fig 1, Para 0019 common pipe 16 leads to reservoir containing piston) 
wherein when an amount of pressure in the pipe system exceeds a predetermined amount, then the piston of the piston assembly moves whereby the movement reduces the amount of pressure in the subsurface first and second annulus  such that the pressure in the first annulus and the second annulus is equalized with the pressure in the common pipe (Para 0018-0019, “in response to an increase in pressure, fluid may be bled from annular space 31 [including a plurality of annular spaces as modified] into reservoir 18 through conduit 16.” Para 0019, “force may be applied to the piston that causes the piston to compress the body of fluid held by reservoir 18 [….] the force applied to the piston becomes stronger than the force applied by the fluid, which causes the piston to move in the opposite direction, thereby decreasing the volume held by reservoir 18.”).
While Carpenter discusses the use of a piston system (Para 0019), Carpenter is not explicit on the recited particulars of the piston system. 
Orr teaches wherein the piston defines two chambers within a housing of the piston assembly (Fig 1, chambers 54 and 56), wherein the common pipe feeds into a first chamber on one side of the piston (As a modification to Wester’s Fig 1, common pipe 16 of Wester connects to piston assembly 18; Fig 1, Para 0019 of Orr, the port 46 which would connect to the common pipe 16, as the port functionally like the common pipe, is intended to permit the entry of annular fluids in the piston device, leads to the first chamber 54), wherein a second chamber is located on the other side of the piston opposite the first chamber (Fig 1 of Orr, second chamber 56 is on the other side of piston 50).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carpenter as modified by having the piston structure and arrangement as disclosed by Orr because Carpenter discusses the use of a piston system only generically. Orr provides particulars of such a piston system with known capabilities of handling wellbore annular pressures resulting from thermal expansion and structural particulars of a piston including features such as seals to separate the two chambers. 

Regarding claim 2, Carpenter further teaches wherein the well system is an off-shore system (Para 0002, system is a subsea system and is thus offshore).  

Regarding claim 4, Carpenter further teaches wherein the wellbore comprises one or more wellbore intervals (Fig 1, has at least one interval defined by placement of casing 26).  

Regarding claim 5, Carpenter further teaches wherein at least some of the first or second annulus contain a wellbore fluid (E.g. abstract, fluid pressure of the well annuli are controlled and necessarily contain wellbore fluid).  

(E.g. abstract, fluid pressure of the well annuli are controlled and necessarily contain wellbore fluid).  

Regarding claim 8, Carpenter further teaches wherein the adjacent annulus is the first annulus or the second annulus (Fig 1, annulus 28 is the adjacent annulus in this two annulus system).  

Regarding claim 9, Carpenter further teaches wherein the pipe system further comprises a third pipe connected to the common pipe, wherein the third pipe extends through the sea floor and connects to a third annulus at the sea floor external to the wellhead (Fig 5 of Wester, third pipe 94 connects the B annulus to the system including the common pipe 98/16 as a modification to Carpenter).  

Regarding claim 12, Carpenter as modified further teaches wherein the second chamber contains a compressible gas or mixtures of compressible gases (Orr: Para 0020, the gas is nitrogen; Para 0021, the gas is compressible).  

Regarding claim 13, Carpenter as modified further teaches wherein movement of the piston inversely changes the dimensions of the first and second chambers (Orr: Para 0021, “Piston 50 is then moved away from port 46 causing the volume of sealed chamber 56 of chamber 44 to decrease and the volume of hydrostatic chamber 54 to increase.”).  

Regarding claim 14, Carpenter as modified further teaches wherein the movement of the piston reduces the dimensions of the second chamber via compression of the compressible gas or mixtures of compressible gases (Orr: Para 0021, “Piston 50 is then moved away from port 46 causing the volume of sealed chamber 56 of chamber 44 to decrease and the volume of hydrostatic chamber 54 to increase [...] gas within sealed chamber 56 becomes compressed”).  

Regarding claim 15, Carpenter further teaches wherein the amount of pressure in the first annulus and the second annulus is reduced to at least a sufficient pressure such that damage to wellbore components does not occur (Para 0018 pressure is regulated from annular spaces, as a modified, as such the regulation is intended to prevent damage.).  

Regarding claim 16, Carpenter teaches a method of reducing the amount of pressure in a first annulus and a second annulus of a wellbore (Fig 1 annuli 31, 28 in wellbore 12), the method comprising: 
wherein the first annulus and the second annulus are subsurface annuli (Fig 1, annuli 31 and 28 extend below the subsurface as seen) that do not extend above the surface (As best understood, annuli 31, 28 do not extend beyond the uppermost surface of each of the annuli because by definition would terminate at their uppermost surface) and are inaccessible from the sea floor (As best understood, annuli 31, 28 are isolated and not in open communication with the sea floor); wherein at least one of the first annulus or the second annulus of the well system is bounded by a fluid flow restriction device that restricts fluid flow into an adjacent annulus but fails above a certain pressure rating and wherein at a pressure above the certain pressure rating any fluid within the at least one of the first annulus or the second annulus flows into an adjacent annulus (Fig 1, annuli are bounded by fluid flow restriction device e.g. casing 26 which separates the A annulus from the adjacent B annulus. Casing inherently has a burst rating when it fails and would permit communication between annuli and fluid flow between annuli 28 and 31);
connecting at least one annulus to a piston assembly via a pipe system (Fig 1, annulus 31 is connected via a pipe system including pipe 16 to reservoir 18; Para 0019 reservoir has a piston)
a common pipe (Fig 1, common pipe 16) connected to the piston assembly (Fig 1, reservoir 18; Para 0019 reservoir has a piston), wherein the piston assembly is located adjacent to the surface of the wellbore, wherein the piston assembly comprises a piston (Fig 1, reservoir 18 is located on the seafloor; Para 0019 reservoir has a piston).
While Carpenter teaches a well interface system may allow for connection to a plurality of annular spaces within well 12, construction of a plurality of appliances in the form of a manifold, and any number of arrangements may be used to connect to an annulus (Para 0028), Carpenter is silent on the recited particulars of the pipe system and the wellhead. 
connecting the first annulus and the second annulus in parallel to a piston assembly via a pipe system (Fig 5, pipes 104 and 100 are connected in parallel to 98, which as a modification to Carpenter would lead to the piston assembly), wherein the pipe system comprises a first pipe and a second pipe connected to a common pipe on a sea floor (Fig 5, pipes 104 and 100 are connected in parallel to common pipe 98).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carpenter by having the pipe connecting the plurality of annuli in parallel and a wellhead as disclosed by Wester because arranging the pipes in parallel within later communication with a common pipe, reduces the amount of piping needed to maintain separate piping system. Regarding having a wellhead, unrelated to the common piping system, it is a means of pressure containment within the well.   
Carpenter as modified by Wester teaches allowing the piston of the piston assembly to move when an amount of pressure in the pipe system exceeds a predetermined amount, wherein the movement reduces the amount of pressure in the first annulus and second annulus such that the pressure in the first annulus and the second annulus is equalized with the pressure in the common pipe (Para 0018-0019, “in response to an increase in pressure, fluid may be bled from annular space 31 [including a plurality of annular spaces as modified] into reservoir 18 through conduit 16.” Para 0019, “force may be applied to the piston that causes the piston to compress the body of fluid held by reservoir 18 [….] the force applied to the piston becomes stronger than the force applied by the fluid, which causes the piston to move in the opposite direction, thereby decreasing the volume held by reservoir 18.”). 
(Para 0019), Carpenter is not explicit on the recited particulars of the piston system. 
Orr teaches wherein the piston defines two chambers within a housing of the piston assembly (Fig 1, chambers 54 and 56), wherein the common pipe feeds into a first chamber on one side of the piston (As a modification to Wester’s Fig 1, common pipe 16 of Wester connects to piston assembly 18; Fig 1, Para 0019 of Orr, the port 46 which would connect to the common pipe 16, as the port functionally like the common pipe, is intended to permit the entry of annular fluids in the piston device, leads to the first chamber 54), and wherein a second chamber is located on the other side of the piston opposite the first chamber (Fig 1 of Orr, second chamber 56 is on the other side of piston 50).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Carpenter as modified by having the piston structure and arrangement as disclosed by Orr because Carpenter discusses the use of a piston system only generically. Orr provides particulars of such a piston system with known capabilities of handling wellbore annular pressures resulting from thermal expansion and structural particulars of a piston including features such as seals to separate the two chambers. 

Regarding claim 18, Carpenter as modified further teaches wherein the second chamber contains a compressible gas or mixtures of compressible gases (Orr: Para 0020, the gas is nitrogen; Para 0021, the gas is compressible).  

(Orr: Para 0021, “Piston 50 is then moved away from port 46 causing the volume of sealed chamber 56 of chamber 44 to decrease and the volume of hydrostatic chamber 54 to increase.”).  

Regarding claim 20, Carpenter as modified further teaches wherein the movement of the piston reduces the dimensions of the second chamber via compression of the compressible gas or mixtures of compressible gases (Orr: Para 0021, “Piston 50 is then moved away from port 46 causing the volume of sealed chamber 56 of chamber 44 to decrease and the volume of hydrostatic chamber 54 to increase [...] gas within sealed chamber 56 becomes compressed”).  

Regarding claim 21, Carpenter further teaches wherein the amount of pressure in the first annulus and the second annulus are reduced to at least a sufficient pressure such that damage to wellbore components does not occur (Para 0018 pressure is regulated from annular spaces, as a modified, as such the regulation is intended to prevent damage.).  

Regarding claim 22, Carpenter further teaches wherein the wellbore is an off-shore wellbore (Para 0002, system is a subsea system and is thus offshore).  

(Fig 1, has at least one interval defined by placement of casing 26).  

Regarding claim 25, Carpenter further teaches wherein the adjacent annulus is the first annulus or the second annulus (Fig 1, annulus 28 is the adjacent annulus in this two annulus system).  

Regarding claim 26, Carpenter as modified further teaches wherein the compressible gas comprises nitrogen (Orr: Para 0020, the gas is nitrogen; Para 0021, the gas is compressible). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/THEODORE N YAO/Examiner, Art Unit 3676                                                                                                                                                                                                                                                                                                                                                                                                            /ROBERT E FULLER/Primary Examiner, Art Unit 3676